PER CURIAM:
Darius Mitchell appeals the district court’s order dismissing his claims brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e to 2000e-17 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mitchell v. Northrop Grumman, No. 4:11-cv-00118-RAJ-DEM (E.D.Va. Jan. 18, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.